COURT OF APPEALS OF VIRGINIA


Present:    Judges Annunziata, Agee and Senior Judge Coleman


RONALD LAWSON
                                             MEMORANDUM OPINION*
v.   Record No. 0911-01-2                         PER CURIAM
                                              SEPTEMBER 11, 2001
HANOVER JUVENILE CORRECTIONAL CENTER/
 COMMONWEALTH OF VIRGINIA


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Timothy J. Healy, on brief), for appellant.

             (Randolph A. Beales, Acting Attorney General;
             Gregory E. Lucyk, Senior Assistant Attorney
             General; Catherine Crooks Hill, Assistant
             Attorney General, on brief), for appellee.


     Ronald Lawson (claimant) contends that the Workers'

Compensation Commission erred in finding that he failed to prove

that he sustained an injury by accident arising out of and in

the course of his employment on July 21, 1999.      Upon reviewing

the record and the briefs of the parties, we conclude that this

appeal is without merit.     Accordingly, we summarily affirm the

commission's decision.     See Rule 5A:27.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "In

order to carry [the] burden of proving an 'injury by accident,'

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
a claimant must prove that the cause of [the] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."     Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989) (citations omitted).    Unless we can say as a matter

of law that claimant's evidence sustained his burden of proof,

the commission's findings are binding and conclusive upon us.

See Tomko v. Michael's Plastering Co., 210 Va. 697, 699, 173
S.E.2d 833, 835 (1970).

     The commission ruled that claimant did not prove that he

was injured as a result of a specific incident at work on July

21, 1999.    In so ruling, the commission summarized claimant's

testimony as follows:

             [C]laimant candidly testified at the hearing
             that he was unaware of stepping on any nail,
             screw, or other construction debris during
             his workday on July 21, 1999. The claimant
             testified that he dressed for work at home,
             walked down two flights of stairs and across
             a parking lot to his car, and then drove
             directly to work. After completing his
             eight-hour shift, the claimant drove back to
             his home, walked across the parking lot and
             up two flights of stairs before entering his
             apartment. The claimant did not notice the
             blood in his left sock until after he
             arrived home and removed his shoes, and
             later observed a small hole in the sole of
             his left shoe. The claimant himself
             initially thought that the blood was from "a
             break in the skin from walking so much that
             day," and only later speculated that he
             "possibly" stepped on a nail or some other
             sharp object in the area around Unit 15. In
             this regard, we note that the claimant's
             admitted loss of feeling in his left foot,

                                 - 2 -
          resulting from his bilateral foot
          neuropathy, made it impossible for even the
          claimant to know precisely when or where he
          suffered the puncture wound.

     Based upon these factual findings, which are supported by

claimant's testimony, the commission was entitled to conclude

that "the mere speculative possibility that the puncture wound

occurred while the claimant was working on July 21, 1999, does

not carry his burden of proving by a preponderance of the

evidence that he experienced a compensable injury by accident."

In addition, as fact finder, the commission was entitled to give

little probative weight to Dr. John W. Snoddy's opinions because

they were based upon the speculative possibility that claimant

injured his foot while working on July 21, 1999.

     In light of the lack of any evidence, beyond conjecture,

that claimant's injury was caused by his stepping on a sharp

object at work, we cannot find as a matter of law that

claimant's evidence sustained his burden of proving that his

injury was caused by a specific identifiable incident or sudden

precipitating event occurring at work on July 21, 1999.

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                              - 3 -